Citation Nr: 1133563	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for seizures as a residual of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 1992 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for residuals of a head injury.

In a December 2004 decision, the Board denied service connection for residuals of a head injury.  The Veteran appealed the December 2004 decision to the U.S. Court of Appeals for Veterans' Claims (Court) which, in July 2006, vacated the December 2004 decision and remanded the case to the Board for further development and re-adjudication in keeping with a July 2006 Joint Motion for Remand (JMR).

The case was thereafter remanded in April 2007 for further development, to include a VA examination.  VA examination was conducted in June 2007.  In November 2007 and June 2008, the Board remanded the claim for further VA examination in an effort to resolve discrepancies in the June 2007 VA examination report.  Another VA examination was conducted in December 2008.  However, the case was remanded again in September 2009 for an addendum to the December 2008 examination report.

In May 2010, the Board denied service connection for seizures as symptom of a neuropsychological disability resulting from a head injury.  The Board remanded the case to determine the etiology of the Veteran's seizure disorder.  That development has been completed.

As the Veteran has reported one specific in-service head injury, this claim is best characterized as a claim for TBI.  Thus, the issue has been recharacterized as set forth on the title page.


FINDING OF FACT

Seizures were not manifest during service or within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for seizures as a residual of a TBI have not been met.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  February 2003, June 2004, and May 2007 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in supplemental statements of the case, the most recent being June 2011, following the provision of notice.

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in December 2008.  Addendum opinions were obtained in October 2009 and April 2011.  

The Veteran's representative contends that the April 2011 addendum is inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, he contends that the doctor "did not discuss the fact that the [in-service] head injury was sufficient to result in post-traumatic headaches."  A medical opinion as to the nexus between the Veteran's seizure disability and his service has been proffered.  The April 2011 opinion ensured that the December 2008 opinion and October 2009 addendum were based on a full review of the claim file, and the doctor reviewed the Veteran's complete medical history in forming the offered opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the April 2011 opinion is deemed adequate for purposes of this appeal.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that during service he was struck in the head by a beer bottle, causing seizures.  Headaches as a residual of a head injury are separately service-connected and not the subject of the current appeal.  The Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.

STRs show that in September 1979, the Veteran reported that he had been attacked and was struck in the head with a beer bottle.  He was treated for a laceration to the head.  There is no mention of loss of consciousness.  The May 1980 separation examination contains a normal clinical evaluation of all systems, including the head.  In the accompanying medical history report, the Veteran denied a history of head injury.

An April 1990 VA mental health treatment record shows that the Veteran was diagnosed with polydrug dependence.

A May 1990 private hospital record shows that the Veteran was seen in the emergency room after he passed out at work.  He was admitted because of an abnormal EKG.  He related no prior history of syncopal episodes.  An EEG did not exclude a diagnosis of seizures.  However, the doctor noted that there was nothing to suggest seizures as the explanation for the Veteran's reported spell.  The final diagnosis was syncopal episode secondary to cardiac arrhythmia.

A November 1990 private hospital record shows that the Veteran was seen in the emergency room after he passed out and "started jerking."  The Veteran denied a history of seizures.  The diagnosis was grand mal seizures.

In January 1991, the Veteran was seen in a VA emergency room after having a seizure the previous day.  He reportedly drank up to a six-pack of beer a day, but had had only one drink the day before.  The diagnosis was "? alcohol related seizure." 

VA hospital and treatment records dated in late 1992 show that the Veteran was hospitalized and placed on detoxification protocol for approximately two months.  Upon admission, he reported a history of seizures "with friends telling him that he would begin shaking and trying to swallow his tongue."  The Veteran described at least two such incidents in great detail "and reported that there were many more."  The impression was alcohol-dependence - continuous and polysubstance abuse.  It was noted that, if the Veteran were suffering from genuine seizures, the possibility of further damage was raised.  However, frontal lobe functions, as measured by neuropsychological tests, seemed intact, thereby suggesting a nonorganic cause to his explosive behavior.  The Veteran was prescribed Tegretol for peripheral pain and explosiveness.

November 1997 private hospital records show the Veteran presented to the emergency room with history of sudden onset of rapid heartbeat.  On admission, physical examination and a neurologic evaluation showed no evidence of a seizure disorder.  A grossly intact neurological evaluation was noted.

An October 1998 VA treatment record indicates that the Veteran complained of "nerves."  He gave a history of head injury and seizures.  The Veteran reported that he had stopped taking his medication recently.  The nurse noted that the Veteran's seizures "may have been related to no med[ication]."  The diagnoses included cocaine abuse, alcohol abuse, and seizures secondary to a head injury.  The nurse prescribed Tegretol.

A March 1999 VA mental health treatment record noted that the Veteran had a history of seizures secondary to a head injury.  He had not had a seizure for six months; he was in jail at the time.  He was no longer using his seizure medication.  He admitted to drinking and using cocaine.  The clinician determined that the seizure was the result of withdrawal rather than the previous head injury.

The Veteran was admitted to a VA detoxification program in April 2000.  Clinical notes referred to the Veteran's history of seizures and his report of a head injury in the 1970's without loss of consciousness.  The Veteran related a history of seizures with the last episode occurring prior to 1998, and reported taking Tegretol in the past.

A September 2005 VA mental health intake record indicates that the Veteran gave a history of head injury and seizure.  The examiner noted that the Veteran's history of seizure "may be related to alcohol, drug or reported head injury."  Recent memory, concentration, and past memory were decreased.  The diagnoses included alcohol dependence and history of head injury and seizure.  However, the clinician noted that a history of seizure "is unclear at this time."

A May 2008 mental health treatment note contains an Axis III diagnosis of "history of head injury and seizure."  In June 2008, the Veteran reported a history of seizures secondary to alcoholism.

A December 2008 VA neurological examination report shows that the Veteran denied a history of seizures.  The examiner determined that there was insufficient evidence to warrant a diagnosis of seizures.

The September 2009 Remand Order requested an addendum addressing whether the Veteran had exhibited seizures at any time during the pendency of this appeal from 1992 to the present.  In the October 2009 addendum, the doctor wrote "no documentation of seizures . . . since 1992 in the claim file."  The addendum was authored by the same doctor who had examined the Veteran in December 2008, but was reviewed and signed by Dr. S.H. "for administrative purposes." 

The May 2010 Remand Order noted that the October 2009 addendum did not address the Veteran's current complaints of seizures, and requested another addendum.  In April 2011, Dr. S.H. reviewed the claim file.  He determined that there is evidence for seizures, but that they are less likely as not related to, caused by, or aggravated by the Veteran's service and the head injury.  He reasoned that the nature of the head injury was "not significant enough" and that if it was the reason for the seizures, then the onset of seizures would have been "very soon" after the initial injury.  Instead, there was no documentation of seizures in the STRs.  The doctor opined that the etiology of the seizures "is most likely related to [the Veteran's]  substance abuse."  He reasoned that alcohol and withdrawal from alcohol "is one of the most common etiologies for seizures."  Finally, the doctor noted that cocaine use decreases the seizure threshold.

There is no evidence that the Veteran's seizures began during or within one year of his active duty military service.  Nor is there any evidence of continuity of symptomatology of any seizure disorder.  The first evidence of seizures post-service is dated 1990, and the Veteran does not contend otherwise.  Thus, the presumptive provisions regarding epilepsy do not apply.  See 38 C.F.R. §§ 3.307, 3.309.

The evidence as it stands is not at least equally-balanced in terms of whether the Veteran's seizures are directly related to service.  STRs confirm that he received a head wound in September 1979.  The remaining service records, however, show that the Veteran did not experience further symptoms related to the head trauma.  In fact, at his May 1980 separation examination, the Veteran denied a history of head injury.  All systems, including the head, were clinically evaluated as normal upon  separation.

Instead, the competent medical evidence establishes that the Veteran's seizures are more likely than not related to his alcohol use.  The March 1999 VA clinician directly related the Veteran's seizures to alcohol.  The September 2005 VA clinician found the etiology of the seizures "unclear," but indicated that they could be related to the Veteran's alcohol and drug use. 

The October 1998 opinion from the VA nurse that the Veteran's seizures were secondary to head trauma is not probative, as the nurse did not provide any rationale for her opinion.  On the other hand, the April 2011 opinion from the VA doctor that the Veteran's seizures are not related to the in-service head injury is highly probative.  The physician thoroughly reviewed the pertinent background information and provided a rationale for his opinion.  Furthermore, his opinion that the cause of seizures is more likely related to the Veteran's history of polysubstance abuse is consistent with the evidence of record, to include statements made by the Veteran indicating that seizures occurred when he was coming off of alcohol use.

While the Veteran believes that his seizures are related to service, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the etiology of his seizure disorder, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the VA doctor who reviewed the claim file and provided the reasons for his opinion, including specifically finding that the Veteran's seizures are most likely due to substance abuse.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for seizures as a residual of a TBI is not warranted.


ORDER

Service connection for seizures as a residual of a TBI is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


